AO 471 (Rev 1/09) Order to Detain a Defendant Temporarily Under 18 U.S.C.   §   3142(d)



                                  UNITED STATES DISTRICT COURT
                                                WESTERN DISTRICT OF TEXAS
                                                     WACO DIVISION

UNITED STATES OF AMERICA                                                        §         ORDER OF TEMPORARY DETENTION TO
                                                                                          PERMIT REVOCATION OF CONDITIONAL
vs.                                                                             §
                                                                                          RELEASE, DEPORTATION OR EXCLUSION
                                                                                §
(1) ANDRE OMAR MARTIN                                                           §
                                                                                          Case Number: WA:20-M -00009(1)
   Defendant




   ORDER TO DETAIN A DEFENDANT TEMPORARILY UNDER 18 U.S.C. § 3142(d)

         At the time of the alleged offense, the defendant was not a United States citizen or a person
lawfully admitted for permanent residence, or, alternatively, the defendant was on release pending trial
for a state or federal felony; on release after conviction for any type of offense, state or federal; or on
probation or parole. This court finds that the defendant, if released, may flee or pose a danger to another
person or the community.

           I further ORDER that a(n)arraignment    X detention hearing       X preliminary     I                 I




hearing (if required) be held on       1/21/2020     at     9:00 A.M. before the Honorable
JEFFREY C. MANSKE, U.S. Magistrate Court, Courtroom No. 3, Second Floor, 800 Franklin Avenue,
Waco, Texas. IT IS ORDERED: The defendant must be detained temporarily under 18 U.S.C. § 3142
(d)until                         01/21/2020

         The attorney for the government is directed to notify the appropriate court, probation or parole
officer, state or local law enforcement officer, or the United States Citizenship and Immigration Services
so that a detainer may be placed on the defendant or custody may be transferred. If no action is taken by
the above date, the defendant must be brought before this court on that date for further proceedings.



                         0 1/13/2020
                               Date                                             JEFF    C. 1'LI1ANSKE
                                                                                UNITED STATES MAGISTRATE JUDGE
